DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4 – 7, 10 – 12 and 14 – 20
Cancelled: Claims 3 and 13
Added: None
Therefore Claims 1 – 2, 4 – 12 and 14 – 20 are now pending.

Double Patenting
The applicant has filed an Electronic Terminal Disclaimer on 04/15/2022 that was approved to overcome the double patenting rejection that was made on the claims, therefore the double patenting rejection is now withdrawn. Please see below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 2, 4 – 12 and 14 – 20 have been considered but are moot because the new ground of rejection relies on the prior art reference previously applied in the prior rejection (embodiment in FIG 2A) of record but a different embodiment (embodiment in FIG 13).
Applicant argues: For at least the foregoing reasons, Applicant respectfully submits that the Office Action has not cited to any references that disclose or suggest the above-recited features of amended claims 1, 10 & 18, and therefore Applicant's claims 1, 10 & 18 are patentable over the cited reference.
Examiner respectfully disagrees with the applicant in that FIG 13 of Bulea clearly discloses the claimed invention. Bulea discloses: a third transmitter electrode (802A row 1 col 5) coupled to the first transmitter channel (803) and disposed in the first row (row 1) and a fifth column (col 5) of the capacitive sensor array (FIG 13); and a plurality of third receiver electrodes (1301 – 1303 – row 1 col 6) disposed, adjacent the third transmitter electrode (802A row 1 col 5), in the first row (row 1) and a sixth column (col 6) of the capacitive sensor array (FIG 13), wherein each of the third receiver electrodes (1301 – 1303) is coupled to a respective one of a plurality of third receiver channels (1304A – 1304C).  
Therefore, since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 12 and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulea et al., US Publication 2013/0181942 A1.

    PNG
    media_image1.png
    548
    577
    media_image1.png
    Greyscale


With regards to Claims 1 and 18, Bulea discloses: A capacitive sensor array, an apparatus and method (Title, Abstract and FIG 13), comprising: 
an array of sensor electrodes (FIG 13, 1300); and
a processing system (FIG 1, 110),
a first transmitter electrode (FIG 13, 802A – row 1 col 1) coupled to a first transmitter channel (803) and disposed in a first row (row 1) and a first column (col 1) of the capacitive sensor array (FIG 13, 1300); 
a plurality of first receiver electrodes (1301 – 1303 – row 1 col 2) disposed, adjacent the first transmitter electrode (802A – row 1 col 1), in the first row (row 1) and a second column (col 2) of the capacitive sensor array (1300), wherein each of the first receiver electrodes (1301) is coupled to a respective one of a plurality of first receiver channels (1304A – 1304C); 
a second transmitter electrode (802A row 1 col 3) coupled to the first transmitter channel (803) and disposed in the first row (row 1) and a third column (col 3) of the capacitive sensor array (1300); and 
a plurality of second receiver electrodes (1301 – 1303 – row 1 col 4) disposed, adjacent the second transmitter electrode (802A row 1 col 3), in the first row (row 1) and a fourth column (col 4) of the capacitive sensor array (1300), wherein each of the second receiver electrodes (1302) is coupled to a respective one of a plurality of second receiver channels (1304A – 1304C),
a third transmitter electrode (802A row 1 col 5) coupled to the first transmitter channel (803) and disposed in the first row (row 1) and a fifth column (col 5) of the capacitive sensor array (FIG 13); and 
a plurality of third receiver electrodes (1301 – 1303 – row 1 col 6) disposed, adjacent the third transmitter electrode (802A row 1 col 5), in the first row (row 1) and a sixth column (col 6) of the capacitive sensor array (FIG 13), wherein each of the third receiver electrodes (1301 – 1303) is coupled to a respective one of a plurality of third receiver channels (1304A – 1304C).  

With regards to Claim 2, Bulea discloses: the plurality of first receiver channels (1304A – 1304C) are configured to: sense a capacitive coupling between the first transmitter electrode (FIG 13, 802A – row 1 col 1) and the plurality of first receiver electrodes (1301 – 1303) when the first transmitter channel (803) is activated (FIG 13 and Paragraph [0078 & 0125 – 0127]); and 
sense a capacitive coupling between the second transmitter electrode (FIG 13, 802A – row 1 col 3) and the plurality of second receiver electrodes (1301 – 1303 row 1 col 4) when the first transmitter channel (803) is activated (FIG 13 and Paragraph [0078 & 0125 – 0127]).  

With regards to Claim 4, Bulea discloses: wherein the third transmitter electrode (FIG 13, 802A – row 1 col 5) is adjacent to the plurality of second receiver electrodes (211 – row 1 column 4).  

With regards to Claim 5, Bulea discloses: a fourth transmitter electrode (FIG 13, 802A – row 1 col 7) coupled to a second transmitter channel (803) and disposed in the first row (row 1) and a seventh column (col 7) of the capacitive sensor array (1300); and 
a plurality of fourth receiver electrodes (1301 – 1303 – row 1 col 8) disposed, adjacent the fourth transmitter electrode (FIG 13, 802A – row 1 col 7), in the first row (row 1) and an eight column (col 8) of the capacitive sensor array (1300), wherein each of the fourth receiver electrodes (1301 – 1303 – row 1 col 8) is coupled to a respective one of a plurality of fourth receiver channels (1304A – 1304C).  

With regards to Claims 6 and 16, Bulea discloses: wherein none of the fourth receiver electrodes (1301 – 1303 row 1 col 8) are adjacent to any transmitter electrodes (FIG 13, 802A – row 1 col 1) coupled to the first transmitter channel (803).  

With regards to Claims 7 and 19, Bulea discloses: a fourth transmitter electrode (FIG 13, 802A – row 2 col 1) coupled to a second transmitter channel (803) and disposed in a second row (row 2) and the first column (col 1) of the capacitive sensor array (1300); 
a plurality of fourth receiver electrodes (1301 – 1303 row 2 col 2) disposed, adjacent the fourth transmitter electrode (FIG 13, 802A – row 2 col 1), in the second row (row 2) and the second column (col 2) of the capacitive sensor array (1300), wherein each of the fourth receiver electrodes (1301 – 1303 row 2 col 2) is coupled to a respective one of the first receiver channels (1304A – 1304C); 
a fifth transmitter electrode (FIG 13, 802A – row 2 col 3) coupled to a second transmitter channel (803) and disposed in the second row (row 2) and the third column (col 3) of the capacitive sensor array (1300); and 
a plurality of fifth receiver electrodes (1301 – 1303 – row 2 col 4) disposed, adjacent the fifth transmitter electrode (FIG 13, 802A – row 2 col 3), in the second row (row 2) and the fourth column (col 4) of the capacitive sensor array (1300), wherein each of the fifth receiver electrodes (1301 – 1303 – row 2 col 4) is coupled to a respective one of the second receiver channels (1304A – 1304C).  

With regards to Claim 8, Bulea discloses: wherein a number of receiver channels (1304A – 1304C) coupled to the capacitive sensor array (1300) is based, at least in part, on a number (m) of transmitter electrodes (802A) coupled to each transmitter channel (803) and a number (n) of receiver electrodes (1301 – 1303) disposed between each pair of transmitter electrodes (FIG 13, shows this feature) in the capacitive sensor array (see FIG 13, which shows this feature).    

With regards to Claim 9, Bulea discloses: wherein the number of receiver channels (1304A – 1304C) is equal to n+n*m (FIGS 2A – 3C & 13 and Paragraph [0077 – 0079]).  

With regards to Claim 10, Bulea discloses: An input device (Title and Abstract), comprising: 
an array of sensor electrodes (FIG 13, 1300); and
a processing system (FIG 1, 110) to: 
activate a first transmitter channel  (FIG 13, 803) coupled to a first transmitter electrodes (FIG 13, 802A – row 1 col 1), a second transmitter electrodes (FIG 13, 802A – row 1 col 3) and a third transmitter electrode (FIG 13, 802A – row 1 col 5), wherein the first transmitter electrodes (FIG 13, 802A – row 1 col 1) is disposed in a first row (row 1) and a first column (col 1) of the array and the second transmitter electrodes (FIG 13, 802A – row 1 col 3) is disposed in the first row (row 1) and a third column (col 3) of the array (see FIG 13) and the third transmitter electrode (FIG 13, 802A – row 1 col 5) is disposed in the first row (row 1) and fifth column (col 5) of the array (see FIG 13); 
sense a capacitive coupling between the first transmitter electrodes (FIG 13, 802A – row 1 col 1) and a plurality of first receiver electrodes (1301 – 1303 row 1 col 2) adjacent the first transmitter electrodes (FIG 13, 802A – row 1 col 1) responsive to activating the first transmitter channel (803), wherein the first receiver electrodes (1301 – 1303 row 1 col 2) are disposed in the first row (row 1) and a second column (col 2) of the array (see FIG 13); and 
sense a capacitive coupling between the second transmitter electrodes (FIG 13, 802A – row 1 col 3) and a plurality of second receiver electrodes (1301 – 1303 – row 1 col 4) adjacent the second transmitter electrodes (FIG 13, 802A – row 1 col 3) responsive to activating the first transmitter channel (803), wherein the second receiver electrodes (1301 – 1303 – row 1 col 4) are disposed in the first row (row 1) and a fourth column (col 4) of the array (see FIG 13),
and sense a capacitive coupling between the third transmitter electrode (FIG 13, 802A – row 1 col 5) and a plurality of third receiver electrodes (1301 – 1303 – row 1 col 6) adjacent the third transmitter electrode (FIG 13, 802A – row 1 col 5) responsive to activating the first transmitter channel (803), wherein the third receiver electrodes (1301 – 1303 – row 1 col 6) are disposed in the first row (row 1) and a sixth column of the array (col 6)

With regards to Claim 11, Bulea discloses: activate a second transmitter channel (803) coupled to a fourth transmitter electrode (FIG 13, 802A – row 1 col 7) disposed in the first row (row 1) and a seventh column (col 7) of the array (FIG 13).  

With regards to Claim 12, Bulea discloses: sense a capacitive coupling between the fourth transmitter electrode (FIG 13, 802A – row 1 col 7) and a plurality of fourth receiver electrodes (1301 – 1303 – row 1 col 8) adjacent the fourth transmitter electrode (FIG 13, 802A – row 1 col 7) responsive to activating the second transmitter channel (803), wherein the fourth receiver electrodes (1301 – 1303 – row 1 col 8) are disposed in the first row (row 1) and a eight column (column 8) of the array (see FIG 13).   

With regards to Claim 14, Bulea discloses: a fifth transmitter electrode (FIG 13, 802A – row 1 col 9) coupled to the second transmitter channel (803) and disposed in the first row (row 1) and a ninth column (col 9) of the array (see FIG 13, fails to explicitly show this feature because the array is smaller, however it is obvious that a larger sensor can be used since it has been held that different sizes and shapes are a matter of design choice by the manufacturers).  

With regards to Claim 15, Bulea discloses: sense a capacitive coupling between the fifth transmitter electrode (FIG 13, 802A – row 1 col 9) and a plurality of fifth receiver electrodes (1301 – 1303 row 1 col 10) adjacent the fifth transmitter electrode (FIG 13, 802A – row 1 col 9) responsive to activating the second transmitter channel (803), wherein the fifth receiver electrodes (1301 – 1303 row 1 col 10) are disposed in the first row (row 1) and an tenth column (col 10) of the array (see FIG 13).  

With regards to Claim 17, Bulea discloses: wherein the processing system is further configured to: activate a second transmitter channel (803) coupled to a fourth transmitter electrode (FIG 13, 802A – row 2 col 1) and a fifth transmitter electrode (FIG 13, 802A – row 2 col 3), wherein the fourth transmitter electrode (FIG 13, 802A – row 2 col 1) is disposed in a second row (row 2) and the first column (col 1) of the array and the fifth transmitter electrode (FIG 13, 802A – row 2 col 3) is disposed in the second row (row 2) and the third column (col 3) of the array (see FIG 13); 
sense a capacitive coupling between the fourth transmitter electrode (FIG 13, 802A – row 2 col 1) and a plurality of fourth receiver electrodes (1301 – 1303 row 2 col 2) adjacent the fourth transmitter electrode (FIG 13, 802A – row 2 col 1) responsive to activating the second transmitter channel (803), wherein the fourth receiver electrodes (1301 – 1303 row 2 col 2) are disposed in the second row (row 2) and the second column (col 2) of the array (see FIG 13); and 
sense a capacitive coupling between the fifth transmitter electrode (FIG 13, 802A – row 2 col 3) and a plurality of fifth receiver electrodes (1301 – 1303 row 2 col 4) adjacent the fifth transmitter electrode (FIG 13, 802A – row 2 col 3) responsive to activating the Ser. No.: 17/192,4005second transmitter channel (803), wherein the  fifth receiver electrodes (1301 – 1303 row 2 col 4) are disposed in the second row (row 2) and the fourth column (col 4) of the array (see FIG 13).

With regards to Claim 20, Bulea discloses: activating a second transmitter channel (803) coupled to a fourth transmitter electrode (FIG 13, 802A – row 1 col 7) and a fifth transmitter electrode (FIG 13, 802A – row 1 col 7), wherein the fourth transmitter electrode (FIG 13, 802A – row 1 col 7) is disposed in a second row (row 1) and a seventh column (col 7) of the capacitive sensor array and the fifth transmitter electrode (FIG 13, 802A – row 1 col 9) is disposed in the first row (row 1) and a ninth column (col 9) of the capacitive sensor array (FIG 13); 
sensing a capacitive coupling between the fourth transmitter electrode (FIG 13, 802A – row 1 col 7) and a plurality of fourth receiver electrodes (1301 – 1303 – row 1 col 8) adjacent the fourth transmitter electrode (202 – row 1 column 7) responsive to activating the second transmitter channel (803), wherein the fourth receiver electrodes (1301 – 1303 – row 1 col 8) are disposed in the first row (row 1) and an eight column (col 8) of the capacitive sensor array (FIG 13); and 
sensing a capacitive coupling between the fifth transmitter electrode (FIG 13, 802A – row 1 col 9) and a plurality of fifth receiver electrodes (1301 – 1303 row 1 col 10) adjacent the fifth transmitter electrode (FIG 13, 802A – row 1 col 9) responsive to activating the second transmitter channel (803), wherein the fifth receiver electrodes (1301 – 1303 row 1 col 10) are disposed in the first row (row 1) and a tenth column (col 10) of the capacitive sensor array (FIG 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625